 

Exhibit 10.2

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. Nothing contained in thIS RESTRUCTURING SUPPORT AGREEMENT shall
be an admission of fact or liability or, UNTIL the occurrence of the Agreement
effective date on THE TERMS DESCRIBED HEREIN, deemed binding on the parties
hereto.

 

Restructuring Support Agreement

 

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits and schedules
attached hereto and incorporated herein in accordance with Section 2, this
“Agreement”) is made and entered into as of August 3, 2017 (the “Agreement
Effective Date”), by and among the following parties:

 

i.Crossroads Systems, Inc., a Delaware corporation (the “Debtor”); and

 

ii.Wolverine Flagship Fund Trading Limited, a Cayman Islands exempt company
(“Consenting Preferred Shareholder”; and together with the Debtor, the
“Parties”).

 

RECITALS

 

WHEREAS, the Parties have engaged in good-faith, arm’s-length negotiations
regarding a restructuring transaction (the “Restructuring”) pursuant to the
terms and upon the conditions set forth in this Agreement;

 

WHEREAS, the Debtor intends to enter into that certain Restructuring Support
Agreement by and among the Debtor, 210/CRDS Investment LLC, a Texas limited
liability company (“210”) and certain other Preferred Shareholders (as defined
below), the form of which is attached hereto as Exhibit A (the “RSA”). Any
capitalized term used in this Agreement that is not defined herein shall have
the meaning ascribed to that term in the RSA;

 

WHEREAS, the Debtor intends to file a case (the “Chapter 11 Case”) under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the Western District of Texas
(such court, or another bankruptcy court of competent jurisdiction with respect
to the subject matter, the “Bankruptcy Court”) to effect the Restructuring
through a confirmed prepackaged chapter 11 plan of reorganization (the “Plan”);

 

WHEREAS, the Debtor has issued and outstanding 2,591,257 shares of Series F
convertible preferred stock with a par value of $0.001 (the “Preferred Stock”;
and such holders of Preferred Stock, the “Preferred Shareholders”);

 

WHEREAS, the Debtor has issued and outstanding 1,225,472 shares of common stock
with a par value of $0.001 (the “Common Stock”; and such holders of Common
Stock, the “Common Shareholders”), which Common Stock shall be cancelled
pursuant to the Plan and replaced with shares of New Common Stock (as defined
below);

 

 

 

 

WHEREAS, pursuant to the Plan, (a) creditor claims will be unimpaired, (b)
Preferred Shareholders shall receive, pro rata, in exchange for their Preferred
Stock, $2,672,233.78 in cash and approximately 230,680 newly issued shares of
Common Stock (the “New Common Stock”) of the Reorganized Debtor (as defined
below), which New Common Stock shall have a par value of $0.001 per share, and
(c) Common Shareholders shall each receive an equivalent number of shares of New
Common Stock as the number of shares of Common Stock currently held by such
Common Shareholders;

 

WHEREAS, pursuant to the Plan and that certain Securities Purchase Agreement to
be executed by and between the Reorganized Debtor (as hereinafter defined) (the
“SPA”), the form of which is attached to the RSA as Exhibit B, upon consummation
of the Plan (the “Plan Effective Date”), the Reorganized Debtor, as reorganized
in accordance with the Plan (the “Reorganized Debtor”), will issue, and 210 will
purchase 1,427,314 shares of New Common Stock, or such other number of shares of
New Common Stock that shall constitute 49.49% of the outstanding New Common
Stock for an aggregate cash consideration of $4,000,000, which ownership
percentage shall not be subject to dilution; and

 

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1.  Agreement Effective Date.

 

This Agreement shall become effective and binding upon each of the Parties upon
the execution and delivery by both Parties of counterpart signature pages.

 

Section 2.  Exhibits Incorporated by Reference.

 

Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits. In the event of any inconsistency between this Agreement (without
reference to the exhibits) and the exhibits, this Agreement (without reference
to the exhibits) shall govern.

 

Section 3.  Commitments Regarding the Restructuring.

 

3.01.       Agreements Regarding the Bankruptcy Process, the Plan and Definitive
Documentation.

 

(a)          The Parties agree that the Debtor shall make its reasonable best
efforts to comply with its obligations under the RSA.

 

(b)          The Plan and other Definitive Documentation (as defined in the RSA)
shall contain the terms and conditions set forth in the RSA.

 

 2 

 

 

3.02.       Commitments of the Consenting Preferred Shareholder. During the
Effective Period (as defined in the RSA), the Consenting Preferred Shareholder
shall:

 

(a)          support and take all actions consistent with the terms of this
Agreement and the RSA and necessary or reasonably requested by the Debtor to
facilitate consummation of the Restructuring, including, without limitation, (i)
after careful review and evaluation of the Disclosure Statement, the Plan and
the Solicitation Materials, to timely vote to accept the Plan, in accordance
with the applicable procedures set forth in such documents, with respect to each
and all of its interests in the Debtor, now or hereafter owned by such
Consenting Preferred Shareholder or for which it now or hereafter serves as the
nominee, investment manager, or advisor for holders thereof, and (ii) to the
extent such election is available, not to elect on its ballot to preserve
claims, if any, that each Consenting Preferred Shareholder may own or control
that may be affected by any releases contemplated by the Plan;

 

(b)          not withdraw, amend, or revoke (or cause to be withdrawn, amended,
or revoked) its vote with respect to the Plan;

 

(c)          (i) use commercially reasonable efforts to support the confirmation
of the Plan and approval of the Disclosure Statement and the solicitation
procedures and (ii) not (A) object to, delay, interfere with, impede, or take
any other action to delay, interfere with or impede, directly or indirectly, the
Restructuring, confirmation of the Plan, or approval of the Disclosure Statement
or the solicitation procedures (including, but not limited to, joining in or
supporting any efforts to object to or oppose any of the foregoing), or (B)
propose, file, support, or vote for, or encourage or assist another person in
(x) filing, supporting or voting for any restructuring, workout, or chapter 11
plan for the Debtor other than the Restructuring and the Plan or (y) otherwise
initiating or joining in any legal proceeding that is inconsistent with this
Agreement, or delay, impede, appeal or take any other action that could
reasonably be expected to interfere with the approval, acceptance, confirmation,
consummation or implementation of the Restructuring or the Plan, as applicable;

 

(d)          not commence any proceeding to oppose or alter any of the terms of
the Plan or any other document filed by the Debtor in connection with the
confirmation of the Plan;

 

(e)          not object to the “first-day” motions and other motions consistent
with this Agreement filed by the Debtor in furtherance of the Restructuring;

 

(f)          not encourage any other person or entity to take any action,
including, without limitation, initiating or joining in any legal proceeding
that is materially inconsistent with this Agreement, or delay, impede, appeal,
or take any other negative action that could reasonably be expected to interfere
with the approval, acceptance, confirmation, consummation, or implementation of
the Restructuring or the Plan, as applicable;

 

(g)          negotiate in good faith all Definitive Documentation that is
subject to negotiation as of the Agreement Effective Date;

 

(h)          use reasonable efforts to execute any document and give any notice,
order, instruction, or direction necessary or reasonably requested by the Debtor
that is consistent with the transactions contemplated by this Agreement and the
Plan to support, facilitate, implement, consummate, or otherwise give effect to
the Restructuring; and

 

 3 

 

 

(i)          use good-faith efforts to negotiate, execute and implement the
Definitive Documentation on terms consistent with this Agreement.

 

Section 4.  Mutual Representations, Warranties, and Covenants.

 

Each of the Parties, severally and not jointly, represents, warrants, and
covenants to each of the other Parties:

 

4.01.       Enforceability.  This Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability. To the extent such Party is an entity, it is validly existing
and in good standing under the laws of the state of its organization.

 

4.02.       No Consent or Approval.  Except as expressly provided in this
Agreement, the Plan, the SPA, or the Bankruptcy Code, no consent or approval is
required by any other person or entity in order for it to effectuate the
Restructuring contemplated by, and perform the respective obligations under,
this Agreement.

 

4.03.       Power and Authority.  To the extent such Party is an entity, and
except as expressly provided in this Agreement, it has all requisite corporate
or other power and authority to enter into, execute, and deliver this Agreement
and to effectuate the Restructuring contemplated by, and perform its respective
obligations under, this Agreement.

 

4.04.       Governmental Consents. Except as expressly set forth herein and with
respect to the Debtor’s performance of this Agreement (and subject to necessary
Bankruptcy Court approval and/or regulatory approvals associated with the
Restructuring), the execution, delivery and performance by it of this Agreement
does not, and shall not, require any registration or filing with consent or
approval of, or notice to, or other action to, with or by, any federal, state,
or other governmental authority or regulatory body.

 

4.05.       Mutual Cooperation. The Parties shall use commercially reasonable
efforts to effectuate the Restructuring prior to September 15, 2017.

 

4.06.       Standstill. Until the earlier of (a) date of the termination of this
Agreement or (b) ninety (90) days after the Agreement Effective Date, the
Consenting Preferred Shareholder agrees that it shall not purchase or sell any
of the Preferred Stock or Common Stock of the Debtor held as of the Agreement
Effective Date by the Consenting Preferred Shareholder.

 

4.07.       Disclosure. Within four (4) business days following the Debtor’s
execution of this Agreement, the Debtor shall file a Form 8-K setting forth the
material terms of this Agreement and all material non-public information
provided by the Debtor to the Consenting Preferred Shareholder.

 

 4 

 

 

Section 5.  Acknowledgement.

 

Notwithstanding any other provision herein, this Agreement is not and shall not
be deemed to be an offer with respect to any securities or solicitation of votes
for the acceptance of a plan of reorganization for purposes of sections 1125 and
1126 of the Bankruptcy Code or otherwise.  Any such offer or solicitation will
be made only in compliance with all applicable securities laws and provisions of
the Bankruptcy Code.

 

Section 6.  Termination Events.

 

6.01.       Termination of RSA.  This Agreement may be terminated by either
Party upon five (5) days’ written notice to the other Party following
termination of the RSA.

 

6.02.       Consenting Preferred Shareholder Termination Events.  The Consenting
Preferred Shareholder may terminate this Agreement if (a) the Definitive
Documentation (including the Plan) is altered in a manner that provides a
recovery to Preferred Shareholders less favorable than the treatment set forth
in Section 4.01(b)(iv)(D) of the RSA if such alteration is not cured by the
fifteenth (15th) day after written notice thereof is given by the Consenting
Preferred Shareholder to the Debtor or (b) the Bankruptcy Court shall not have
entered the Confirmation Order within ninety (90) days after the Agreement
Effective Date; provided that the Consenting Preferred Shareholder may not
terminate this Agreement pursuant to this Section 6.02 if it is in material
breach of this Agreement.

 

6.03.       Termination Upon Completion of the Restructuring.  This Agreement
shall terminate automatically without any further required action or notice on
the Plan Effective Date.

 

6.04.       Effect of Termination.

 

(a)          Except as set forth below, upon termination of this Agreement, this
Agreement shall be of no further force and effect and each Party subject to such
termination shall be released from its commitments, undertakings, and agreements
under or related to this Agreement and shall have the rights and remedies that
it would have had if it had it not entered into this Agreement, and shall be
entitled to take all actions, whether with respect to the Restructuring or
otherwise, that it would have been entitled to take had it not entered into this
Agreement. Upon termination of this Agreement, any and all consents tendered by
the Parties subject to such termination before such termination shall be deemed,
for all purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Restructuring and this Agreement or otherwise. Notwithstanding anything to the
contrary in this Agreement, the foregoing shall not be construed to prohibit the
Parties from contesting whether any such termination is in accordance with its
terms or to seek enforcement of any rights under this Agreement that arose or
existed before such date of termination.

 

(b)          Notwithstanding anything to the contrary in this Agreement, (i) the
provisions of Section 6.04 (Effect of Termination) and Section 8 (Miscellaneous)
shall survive any such termination, and (ii) no termination of this Agreement
shall relieve any Party from liability for any breach of this Agreement
occurring prior to such termination, or for the breach of any provision hereof
that expressly survives the termination of this Agreement.

 

 5 

 

 

Section 7.  Amendments.

 

This Agreement shall not be modified, amended, or supplemented without the prior
written consent of the Debtor and the Consenting Preferred Shareholder.

 

Section 8.  Miscellaneous.

 

8.01.       Further Assurances.  Subject to the other terms of this Agreement,
the Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring, as applicable.

 

8.02.       Complete Agreement.  This Agreement shall not be effective or
binding as to any of the Parties unless and until it is signed by the Debtor.

 

8.03.       Headings.  The headings of all sections of this Agreement are
inserted solely for the convenience of reference and are not a part of and are
not intended to govern, limit, or aid in the construction or interpretation of
any term or provision hereof.

 

8.04.       Expenses. All reasonable and documented fees and expenses incurred
by Kelley Drye & Warren LLP on behalf of the Consenting Preferred Shareholder in
connection with the negotiation and execution of this Agreement shall be paid by
the Debtor. All other fees and expenses incurred in connection with or related
to this Agreement and the transactions contemplated hereby shall be paid by the
Party incurring such fees or expenses, whether or not such transactions are
consummated; provided, however, that if the Debtor requests the Consenting
Preferred Shareholder to take any actions beyond (i) reviewing the Disclosure
Statement, the Plan and the Solicitation Materials, (ii)  voting to accept the
Plan, (iii) complying with its obligations under Section 3.02(h) or (i), or
(iv) executing or delivering any instrument pursuant to Section 8.01, then the
Debtor shall first agree to pay the reasonable out-of-pocket costs and expenses
related to the taking of such actions. In the event of termination of this
Agreement, the obligation of each Party to pay its own expenses will be subject
to any rights of such Party arising from a breach of this Agreement by the other
Party.

 

8.05.       GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
DELAWARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each Party hereto
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement, to the extent possible, in the
United States District Court for the Western District of Texas (the “Chosen
Court”), and solely in connection with claims arising under this Agreement
(a) irrevocably submits to the exclusive jurisdiction of the Chosen Court;
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Court; and (c) waives any objection that the Chosen Court is an
inconvenient forum or does not have jurisdiction over any Party hereto;
provided, however, that if the Debtor commences the Chapter 11 Case, then the
Bankruptcy Court (or court of proper appellate jurisdiction) shall be the
exclusive Chosen Court.

 

 6 

 

 

8.06.       Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.07.       Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.

 

8.08.       Interpretation and Rules of Construction.  This Agreement is the
product of negotiations among the Parties, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Parties were each represented by counsel during the negotiations and drafting of
this Agreement and continue to be represented by counsel. In addition, this
Agreement shall be interpreted in accordance with section 102 of the Bankruptcy
Code.

 

8.09.       Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors and permitted
assigns, as applicable. There are no third-party beneficiaries under this
Agreement, and the rights or obligations of any Party under this Agreement may
not be assigned, delegated, or transferred to any other person or entity.

 

8.10.       Notices.  All notices hereunder shall be deemed given if in writing
and delivered, if sent by electronic mail, courier, or registered or certified
mail (return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)if to the Debtor, to:

 

WeWork

c/o Crossroads Systems, Inc.

11801 Domain Blvd., 3rd Floor

Austin, Texas 78758

Telephone: (512) 928-7335

Attention: Richard K. Coleman, Jr.

 

with a copy to:

 

Eric Terry Law, PLLC

4040 Broadway Street

Suite 350

San Antonio, Texas 78209

Attention: Eric Terry, Esq.

eric@ericterrylaw.com

 

 7 

 

 

and a copy to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Telephone: (212) 451-2289

Attention: Adam W. Finerman, Esq.

 

(b)if to the Consenting Preferred Stockholder, to:

 

Wolverine Flagship Fund Trading Limited

c/o Wolverine Asset Management, LLC

175 West Jackson Blvd., Suite 340

Chicago, Illinois 60604

Telephone: (312) 884-4400

Attention: John Ziegelman

 

with a copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue, 27th Floor

New York, New York 10178

Telephone: (212) 808-7540

Attention: Michael Adelstein

 

or such other address as may have been furnished by a Party to the other Party
by notice given in accordance with the requirements set forth above. Any notice
given by delivery, mail, or courier shall be effective when received.

 

8.11.       Waiver. Except as expressly provided herein, if the Restructuring is
not consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights.

 

8.12.       Specific Performance. It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (without the
posting of any bond and without proof of actual damages) as a remedy for any
such breach, including an order of the Bankruptcy Court or other court of
competent jurisdiction requiring any Party to comply promptly with any of its
obligations hereunder.

 

8.13.       Several, Not Joint, Claims. The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.

 

 8 

 

 

8.14.       Severability. If any provision of this Agreement shall be held by a
court of competent jurisdiction to be illegal, invalid, or unenforceable, the
remaining provisions shall remain in full force and effect if essential terms
and conditions of this Agreement for each Party remain valid, binding, and
enforceable.

 

8.15.       Confidentiality. From and after the Agreement Effective Date until
the earlier of (a) the Solicitation Commencement Date (as defined in the RSA) or
(b) December 31, 2017, without the prior written consent of the other Parties
hereto, no Party shall disclose to any person (other than its officers,
directors, managers, employees, agents or financial or other advisors that need
to know, so long as such persons are bound by similar confidentiality provisions
as set forth herein) any information relating to this Agreement (including the
existence thereof), the terms and conditions of this Agreement, or the
discussions or negotiations with respect to the transactions contemplated hereby
or the status thereof. If any Party determines that it is required by law to
disclose any such information, it will, to the extent reasonably practicable,
consult with each other Party regarding such disclosure or filing and seek
confidential treatment for such portions of the disclosure.

 

8.16.       Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

[Remainder of page intentionally left blank.]

 

 9 

 

 

  Crossroads Systems, Inc.           By: /s/ Richard K. Coleman, Jr.     Name:
Richard K. Coleman, Jr.     Title: Executive Director

 

[Debtor Signature Page to the Restructuring Support Agreement]

 

 

 

 

  Wolverine Flagship Fund Trading Limited           By: /s/ Kenneth Nadel    
Name: Kenneth Nadel     Title: Authorized Signatory

 

[Consenting Preferred Shareholder Signature Page to the Restructuring Support
Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF RSA

 

 

